Per Curiam:
The timber upon the land was cut by the owners before the purchaser at the tax sale had executed the surplus bond. Until that had been done he had no title whatever. They had the ownership, and the right to the full enjoyment of the land and the timber. How it would have been had the timber been cut *483after the bond had been given and accepted by the owners, it is not necessary here to decide. As to the owners, non constat, that the bond would ever_be given and the title perfected.
Order affirmed and record remitted.